ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
Alion Science and Technology Corporation            )   ASBCA No. 58992
                                                    )
Under Contract No. DAAB07-03-D-C213 et al.          )

APPEARANCE FOR THE APPELLANT:                           Terry L. Elling, Esq.
                                                         Holland & Knight LLP
                                                         Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Gregory T. Allen, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 14 July 2016




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58992, Appeal of Alion Science and
Technology Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals